CONFESSION OF ERROR
PER CURIAM.
The state having correctly conceded that Martinez’s convictions for attempted first degree murder with a firearm and for unlawful possession of a firearm while engaged in a criminal offense violated the double jeopardy provision of the Florida and United States Constitutions, Carawan v. State, 515 So.2d 161 (Fla.1987); Mozqueda v. State, 541 So.2d 777 (Fla. 3d DCA 1989), we reverse and remand to the trial court with instructions to vacate Martinez’s conviction for unlawful possession of a firearm while engaged in a criminal offense.
Reversed and remanded.